The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a term of probation. That disposition was the least restrictive alternative consistent with the needs of appellant and the community, particularly in light of appellant’s pattern of truancy and other behavioral problems, and the very short duration of any supervision that an adjournment in contemplation of dismissal might have provided (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Mazzarelli, J.E, Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.